 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
     ARIEL MORALES BRACHO,                                       Case No. 2:18-cv-02398-RFB-CWH
 7
                           Plaintiff,                            ORDER ADOPTING REPORT &
 8                                                                 RECOMMENDATION OF
              v.                                                  MAGISTRATE JUDGE CAM
 9                                                                      FERENBACH
     BELLAGIO HOTEL AND CASINO, et al.,
10
                         Defendants.
11
12
13      I.         INTRODUCTION
14            Before the Court for consideration is the Report and Recommendation of the Honorable
15   Cam Ferenbach, United States Magistrate Judge, entered March 6, 2019. (ECF No. 18). For the
16   reasons discussed below, the Report and Recommendation is adopted in full.
17
18      II.        DISCUSSION
19            The Court concurs with the Report’s recommendation to dismiss this action for failure to
20   comply with this Court’s orders. Plaintiff did not file a substantive objection to the findings of the
21   Report. Instead, Plaintiff has filed unresponsive “motions” (ECF Nos. 19 and 20) which repeat
22   his various accusations against several individuals and entities.
23            A district court “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). A party may file specific
25   written objections to the findings and recommendations of a magistrate judge. Id. § 636(b)(1);
26   Local Rule IB 3-2(a). When written objections have been filed, the district court is required to
27   “make a de novo determination of those portions of the report or specified proposed findings or
28   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). Where a party fails to
 1   object, however, a district court is not required to conduct “any review,” de novo or otherwise, of
 2   the report and recommendations of a magistrate judge. Thomas v. Arn, 474 U.S. 140, 149 (1985).
 3             A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an
 4   action, failure to obey a court order, or failure to comply with local rules. Ghazali v. Moran, 46
 5   F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,
 6   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring
 7   amendment of complaint).
 8             The Court finds that the Plaintiff has failed to comply with the orders of the Court. He
 9   failed to submit a written evaluation statement prior to the Early Neutral Evaluation session as
10   ordered. (ECF No. 5). He failed to file as ordered a response to the order to show cause, and he
11   failed to appear for the March 6 hearing. He has offered no direct or intelligible response to the
12   Report or its findings. The Court further finds that Plaintiff has not demonstrated any indication
13   or willingness to comply with this Court’s orders in the future. The Court therefore concurs with
14   the Report and finds the only appropriate sanction to be the dismissal of this case for failure to
15   comply with this Court’s orders.
16
17      III.      CONCLUSION
18             Accordingly,
19             IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 18) is
20   ADOPTED in full. This case is DISMISSED. All outstanding motions are DENIED without
21   prejudice as moot. The Clerk of Court is ordered to close this case.
22
23             DATED: April 8, 2019.
24                                                         ___________________________________
                                                           RICHARD F. BOULWARE, II
25
                                                           UNITED STATES DISTRICT JUDGE
26
27
28



                                                     -2-
